This action is to foreclose certain lien claims filed by appellants against the 1923 crop of defendant Savage, consisting of boxed apples, for labor performed in harvesting, housing, assisting in harvesting and housing, and grading the apple crop, which labor consisted of picking, sorting, grading, storing, and housing the apple crop.
Appellants vigorously contend and ably argue that the statute, § 1188, Rem. Comp. Stat., [P.C. § 9666], generally known and referred to as the farm labor lien law, authorizes such a lien.
We have recently decided to the contrary in DeGooyer v.Northwest Trust  State Bank, 130 Wash. 652, 228 P. 835.
The provisions of this lien statute and its effect were there thoroughly considered and we are content therewith. There is no distinctive fact in this case differentiating it from that, except that in that the work done was pruning and spraying the trees, picking up brush, and cultivating and irrigating the ground upon which the trees grew, and in this case the labor was on the fruit crop itself.
For the reasons stated in the case cited, the judgment of the lower court is affirmed.
MAIN, C.J., MACKINTOSH, FULLERTON, and MITCHELL, JJ., concur. *Page 697